Order (demonimated a judgment), Supreme Court, New York County (Beverly Cohen, J.), entered January 30, 1992, which, inter alia, granted respondents’ cross motion to compel arbitration to the extent of directing disclosure and a hearing on the framed issue of whether petitioners, other than Welton Becket Associates (WBA), are alter egos or successors of WBA bound to arbitrate with respondents, unanimously affirmed, with costs.
We agree with the IAS Court that various of the petitioners may be bound by the arbitration agreement by reason of being the signatory’s alter egos, successors and/or assigns, and that a hearing, and attendant disclosure, is needed in order to determine the relevant relationships and, ultimately, the proper parties to the arbitration (see, Matter of Hidrocarburos y Derivados [Lemos], 453 F Supp 160, 177). Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.